Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reopen Prosecution
Upon further consideration, the finality of the rejection of the last Final Office action mailed to Applicant on February 19, 2021 is withdrawn.  Accordingly, prosecution has been reopened.

Amendment Entry
2.	Applicant's amendment and response filed February 11, 2021 is acknowledged and has been entered.  Claims 1-5 and 9 have been amended.  Claims 11-20 have been cancelled.  Claims 22-23 have been added.  Accordingly, claims 1-10 and 21-23 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-10 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite and ambiguous in reciting, “obtaining blood from a deceased donor” in the first step and “analyzing a component of the blood by comparing a value of a parameter from the deceased donor to a value of the parameter in blood obtained from one or more living donors” in the second step because the preamble has been amended to recite, “A method of assessing … blood derived from a deceased donor … for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs)” because the claim fails to clearly define what is encompassed in reciting, “component” and “parameter” in relation to the blood derived from the deceased donor that comprises mature T cells and HSPCs intended for use in manufacturing a product for administration to a living recipient.  As such, claim 1 appears incomplete for omitting essential structural and functional cooperative 
Additionally, claim 1 fails to clearly define what Applicant intends to encompass in “living donors” as recited in the claim.  As set forth in Applicant’s disclosure [0093], “the suitability of such cells for transfer to living patients is uncertain … depending on the donor’s … premortem health, age, sex, lifestyle, and other factors” while alive.  As a basis for comparison of the recited “component” and “parameter;” it appears that the living donors should be “healthy” as set forth in paragraph [0161].  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and should be able to stand on their own merits.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Same analgous comments and problems apply to claims 3, 5, and 21-23.
	Claim 1 is also vague and indefinite in reciting, “comparable” in the last line because “comparable” is a subjective term lacking a comparative basis for defining its metes and bounds.  Same analogous comments and problems in the first step and second step apply to this instant rejection.  See also claims 3, 5, and 21-23.
The recitation of "as high as" in claim 3 is a relative phrase which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recitation of "as high as" in claim 5 is a relative phrase which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not 
Claim 6 is vague, indefinite and confusing in reciting, “the component comprises a non-cellular component” in relation to claim 1 from which the instant claim depends because claim 1 has been amended to recite, “A method of assessing … blood derived from a deceased donor … for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs);” therefore, it fails to clearly define what is encompassed in reciting, “the component” being “non-cellular” in relation to the blood derived from the deceased donor and specifically the cellular “mature T cells and HSPCs” intended for use as product for administration to a living recipient.  As such, claim 6 appears incomplete for omitting essential structural and functional cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and should be able to stand on their own merits.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Same analogous comments and problems apply to claims 7 and 23.   
Claim 8 is indefinite and ambiguous in reciting, “using material from the blood in the manufacture of the product” because the preamble of claim 1 was amended to recite, “assessing … blood derived from a deceased donor… suitable for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs);” the first step recites, “obtaining blood from a deceased donor;” the second step recites “analyzing a component of the blood by comparing a 
The recitation of "not higher than" in claim 21 is a relative phrase which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recitation of "not higher than" in claim 22 is a relative phrase which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The recitation of "not higher than" in claim 23 is a relative phrase which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konieczna et al. (Facilitating Cells Derived From Deceased Donor Bone Marrow. Human Immunology. Abstracts. 74: 35-OR (2013)). 
Konieczna et al. teach assessing whether blood derived from a deceased donor is suitable for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs) to administer to a living recipient.  Konieczna et al. teach obtaining blood from bone marrow of a deceased donor.  Konieczna et al. specifically teach analyzing HSPCs (i.e. a component) for CD34 (and CD127) expression (parameter value).  Konieczna et al. specifically teach analyzing mature T cells (i.e. a component) for CD4, CD8a, TCRαβ, CD3, and CD25 expression (parameter value); CD25 parameter being an activation marker (indicator of activation) of regulatory T cells; CD8a parameter being an activation marker of CD4 T cells and an apoptosis marker (indicator of apoptosis) for CD8 cytotoxic T cells; and CD3 parameter being an activation marker of CD8a cytotoxic T cells which induces apoptosis.
Konieczna et al. teach comparing the values of parameters in the blood of the deceased donor to parameters in blood from living donors to determine suitability of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 5-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczna et al. (Facilitating Cells Derived From Deceased Donor . 
Konieczna et al. is discussed supra.  Konieczna et al. does not implicitly teach analyzing the HSPCs for parameter values that provide indication of HSPC viability and HSPC proliferation.
	Akashi et al. teach assessing suitability of blood derived from a deceased donor (dead or dying donor within 48 hours of death) for use in manufacture of a product comprising mature T cells and hematopoietic stem and progenitor cells (HSPCs) to administer as transplantation to a living recipient (Abstract; col. 2, lines 48-61; col. 3, lines 38-52; col. 4, lines 23-30; col. 9, lines 53-56).  The method comprises obtaining blood from the deceased donor (col. 4, lines 1-9 & 23-30); and analyzing a component of the blood; the component being HSPCs which are committed to lymphoid lineage, termed common lymphoid progenitor cells (CLP) which give rise to mature T cells.  Akashi et al. specifically teach analyzing HSPCs (i.e. a component) for Sca-1, c-Kit (CD117), and IL-Rα expression (parameter value); each parameter being an HSPC proliferation marker (indicator of proliferation) committed to lymphoid lineage or (col. 3, lines 38-67; col. 5, lines 3-14; Figure 1A; Figure 1B).  The CLP is analyzed for DNA stain (Hoechst) to provide parameter used as indicator of HSPC apoptosis (col. 5, lines 54-61; col. 6, lines 53-64).  Akashi et al. also teach analyzing the blood sample for a cytokine i.e. (non-cellular component), specifically interleukin-7 (IL-7) (col. 7, lines 2-6; col. 12, lines 9-28).  Akashi et al. specifically teach that blood sample identified as CLP from the deceased donor shows high expression of Sca-1, c-Kit (CD117), and IL-Rα expression (parameter value) in addition to CD34 which determines that the HSPC or 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Akashi in further analyzing HSPC proliferation as parameter value into the method of Koniecza because Koniecza taught that blood sample from deceased donors manifest the same cell surface markers of mature T cells and HSPCs from living donors.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the teaching of Akashi into the method of Koniecza because both of Koniecza and Akashi teach analogous art of isolating and analyzing HSPCs and mature T cells from deceased donors that may be suitable for use in transplantation to living recipients.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1, 2, 4, and 6-10 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 24, 2021